 

Exhibit 10.15

 

THIS INSTRUMENT IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT DATED AS OF
NOVEMBER 13, 2014 IN FAVOR OF FIFTH THIRD BANK, WHICH SUBORDINATION AGREEMENT
(AS AMENDED IN ACCORDANCE WITH ITS TERMS) IS INCORPORATED HEREIN BY REFERENCE.

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN EXEMPTION THEREFROM UNDER THE ACT, THE RULES AND
REGULATIONS THEREUNDER AND APPLICABLE STATE LAWS. IN ADDITION, THIS NOTE IS
SUBJECT TO THE LIMITATIONS ON TRANSFER SET FORTH IN THE NOTE AND WARRANT
PURCHASE AGREEMENT, DATED AS OF NOVEMBER 13, 2014, BY AND AMONG BORROWER AND
LENDER NAMED THEREIN. A COPY OF THE NOTE AND WARRANT PURCHASE AGREEMENT IS
AVAILABLE FOR INSPECTION AT THE PRINCIPAL OFFICE OF BORROWER AND WILL BE
FURNISHED WITHOUT CHARGE TO THE HOLDER HEREOF UPON WRITTEN REQUEST TO BORROWER.

 

INITIAL NOTE

 

$8,000,000 Dated as of November 13, 2014

 

FOR VALUE RECEIVED, TWINLAB CONSOLIDATED HOLDINGS, INC., a Nevada corporation
(“Parent”), TWINLAB CONSOLIDATION CORPORATION, a Delaware corporation (“TCC”),
TWINLAB HOLDINGS, INC., a Michigan corporation (“Twinlab Holdings”), ISI BRANDS
INC., a Michigan corporation (“ISI Brands”), and TWINLAB CORPORATION, a Delaware
corporation (“Twinlab Corporation”; together with Parent, TCC, Twinlab Holdings
and ISI Brands, the "Borrower"), pursuant to this secured note (this "Note"),
hereby JOINTLY AND SEVERALLY promise to pay to PENTA MEZZANINE SBIC FUND I,
L.P., a Delaware limited partnership ("Lender"), at such place as Lender may
designate from time to time in writing, in lawful money of the United States of
America, the principal amount of Eight Million Dollars ($8,000,000), or such
lesser amount as shall equal the outstanding principal balance of the loan (the
"Loan"), made to Borrower by Lender pursuant to the Note and Warrant Purchase
Agreement, dated as of the date hereof, by and between Borrower and Lender (the
"Agreement"), and to pay all other amounts due with respect to the Loan on the
dates and in the amounts set forth in the Agreement and this Note. Capitalized
terms not defined herein shall have the meaning set forth in the Agreement.

 

1.          Payment of Principal. Principal shall be payable quarterly
commencing on November 13, 2017 in installments of (i) $360,000 per quarter for
the first four quarters, (ii) $440,000 per quarter for the next four quarters
and (iii) $520,000 per quarter for each quarter thereafter. Principal payments
shall be due on the last day of each October, January, April and August. Unless
due and payable prior thereto (whether by acceleration or otherwise), the entire
principal amount of the Loan evidenced hereby, together with any accrued and
unpaid interest, and any and all unpaid costs, fees and expenses accrued, shall
be due and payable on November 13, 2019 (the "Maturity Date"). The Note will be
payable both as to principal and interest by Federal funds wire transfer to
Lender as instructed by Lender.

 

 

 

  

2.           Payments of Interest.

 

(a)          All amounts outstanding from time to time hereunder shall bear
interest until such amounts are paid, at a rate of twelve percent (12%) per
annum. Borrower shall pay the Interest monthly on the last day of each calendar
month unless such date is a day which is not a Business Day, in which case
Borrower shall pay the Interest on such principal amount on the next succeeding
Business Day (each an "Interest Payment Date"). Interest on the Note will accrue
from the most recent date on which interest has been paid or, if no interest has
been paid, from the date of issuance; provided that the first Interest Payment
Date shall be November 30, 2014. Notwithstanding anything herein to the
contrary, the interest rate applied to this Note shall at no time exceed the
maximum rate permitted by applicable law, whether now or hereafter in effect.
Interest will be computed on the basis of a 360-day year based on actual days
elapsed.

 

(b)          Following any Event of Default (including before or after any
judgment is entered) and after the Maturity Date, the principal balance
outstanding hereunder, together with all such other amounts outstanding
hereunder, shall bear interest (including post-petition interest in any
proceeding under the Bankruptcy Code) at a rate of eighteen percent (18%) per
annum (the "Default Rate"), and such Default Rate interest shall be due and
payable upon demand. Interest will be computed on the basis of a 360-day year
based on actual days elapsed.

 

3.           Prepayments. The Borrower may redeem the outstanding principal
balance of the Note in whole or in part at any time in accordance with Section
8.1 of the Agreement; however, the Borrower shall pay to Lender a fee (the
“Prepayment Penalty”) equal to: (i) three percent (3%) of the principal amount
being redeemed (other than scheduled principal payments) if such redemption
occurs prior to the first anniversary of the Effective Date, (ii) two percent
(2%) of the principal amount being redeemed (other than scheduled principal
payments) if such redemption occurs on or after the first anniversary of the
Effective Date but before the second anniversary of the Effective Date; and
(iii) one percent (1%) of the principal amount being redeemed (other than
scheduled principal payments) if such redemption occurs on or after the second
anniversary of the Effective Date but before the third anniversary of the
Effective Date and (iv) zero percent (0%) of the principal amount being redeemed
if such redemption occurs on or after the third anniversary of the Effective
Date.

 

4.           Lender's Rights and Remedies. Upon the occurrence of an Event of
Default, Lender shall not have any further obligation to advance money or extend
credit to or for the benefit of Borrower and may exercise all rights and
remedies as set forth in the Agreement or otherwise provided by law.

 

-2-

 

  

5.           Remedies Cumulative, Etc.

 

(a)          No right or remedy conferred upon or reserved to Lender hereunder
or now or hereafter existing at law or in equity is intended to be exclusive of
any other right or remedy, and each and every such right or remedy shall be
cumulative and concurrent, and in addition to every other such right or remedy,
and may be pursued singly, concurrently, successively or otherwise, at the sole
discretion of Lender, and shall not be exhausted by any one exercise thereof but
may be exercised as often as occasion therefor shall occur.

 

(b)          Borrower hereby waives presentment, demand, notice of nonpayment,
protest, notice of protest, notice of dishonor and any and all other notices in
connection with any default in the payment of, or any enforcement of the payment
of, all amounts due under this Note. To the extent permitted by law, Borrower
waives the right to any stay of execution and the benefit of all exemption laws
now or hereafter in effect.

 

(c)          Costs and Expenses. Following the occurrence of any Event of
Default, Borrower shall pay upon demand all costs and expenses (including
reasonable attorneys' fees and expenses) incurred by Lender in the exercise of
any of its rights, remedies or powers under this Note and any amount thereof not
paid promptly following demand therefor shall be added to the principal sum
hereunder and shall bear interest at the Default Rate from the date of such
demand until paid in full.

 

6.           Notices. All notices required to be given to any of the parties
hereunder shall be given in the manner specified in Section 12.3 of the
Agreement.

 

7.           Successors and Assigns. This Note inures to the benefit of Lender
and binds Borrower, and their respective successors and assigns, and the words
"Borrower" and "Lender" whenever occurring herein shall be deemed and construed
to include such respective successors and assigns; provided, however, (i)
neither this Note nor any rights hereunder may be assigned by Borrower without
Lender's prior written consent, which consent may be granted or withheld in
Lender's sole discretion and (ii) Lender shall be permitted to transfer the Note
or any portion thereof (and the rights relating thereto under the Agreement and
the other Transaction Documents) to any Person so long as Lender complies with
Section 12.2 of the Agreement.

 

8.           Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of New York. Borrower agrees that any
action or proceeding against it to enforce the Note may be commenced in state or
federal court in New York County in the State of New York, and Borrower waives
personal service of process and agrees that a summons and complaint commencing
an action or proceeding in any such court shall be properly served and shall
confer personal jurisdiction if served by registered or certified mail in
accordance with the notice provisions set forth herein.

 

9.           Entire Agreement; Construction; Amendments and Waivers.

 

(a)          Entire Agreement. This Note and each of the related Transaction
Documents, taken together, constitute and contain the entire agreement between
Borrower and Lender with respect to the subject matter hereof and supersede any
and all prior agreements, negotiations, correspondence, understandings and
communications between the parties, whether written or oral, with respect to
such subject matter. Borrower acknowledges that it is not relying on any
representation or agreement made by Lender or any employee, attorney or agent
thereof, other than the specific agreements set forth in this Note and
Transaction Documents.

 

-3-

 

  

(b)          Construction. This Note is the result of negotiations between and
has been reviewed by each of Borrower and Lender as of the date hereof and their
respective counsel; accordingly, this Note shall be deemed to be the product of
the parties hereto, and no ambiguity shall be construed in favor of or against
Borrower or Lender. Borrower and Lender agree that they intend the literal words
of this Note and the related loan documents and that no parol evidence shall be
necessary or appropriate to establish Borrower's or Lender's actual intentions.

 

(c)          Amendments and Waivers. Any and all amendments, modifications,
discharges or waivers of, or consents to any departures from any provision of
this Note or of any of the related loan documents shall not be effective without
the written consent of Lender and Borrower. Any waiver or consent with respect
to any provision of such loan documents shall be effective only in the specific
instance and for the specific purpose for which it was given. No notice to or
demand on Borrower in any case shall entitle Borrower to any other or further
notice or demand in similar or other circumstances. Any amendment, modification,
waiver or consent affected in accordance with this Section shall be binding upon
Lender and on Borrower. Any forbearance, failure or delay by Lender in the
exercise of any right, power or remedy hereunder shall not be deemed to be a
waiver of any such right, power or remedy and any single or partial exercise of
any right, power or remedy, shall not preclude the further exercise thereof.
Every right, power and remedy of Lender shall continue in full force and effect
until such right, power or remedy is specifically waived by an instrument in
writing executed by Lender.

 

10.         Reliance by Lender. All covenants, agreements, representations and
warranties made herein by Borrower shall be deemed to be material to and to have
been relied upon by Lender, notwithstanding any investigation by Lender.

 

11.         No Set-Offs by Borrower. All sums payable by Borrower pursuant to
this Note or any of the related loan documents shall be payable without notice
or demand and shall be payable in United States Dollars without set-off or
reduction of any manner whatsoever.

 

12.         Survival. All covenants, representations and warranties made in this
Note shall continue in full force and effect so long as any obligations
hereunder or commitment to fund remain outstanding. The obligations of Borrower
to indemnify Lender with respect to the expenses, damages, losses, costs and
liabilities described in Section 11 shall survive until all applicable statute
of limitations periods with respect to actions that may be brought against
Lender have run.

 

13.         WAIVER OF TRIAL BY JURY. AS A MATERIAL INDUCEMENT TO THE EXECUTION
OF THIS NOTE, EACH OF THE PARTIES HERETO AGREES THAT IN THE EVENT ANY DISPUTE OR
LITIGATION ARISING OUT OF THE TERMS AND PROVISIONS OF THIS NOTE, THE AGREEMENT
OR OTHER TRANSACTION DOCUMENTS OR THE RELATIONSHIP BETWEEN THE PARTIES HERETO,
THEN NO PARTY SHALL SEEK A JURY TRIAL IN SUCH PROCEEDING, IT BEING EXPRESSLY
AGREED AND STIPULATED BY THE PARTIES HERETO THAT ANY DISPUTES ARE BETTER
RESOLVED BY A JUDGE.

 

[Signature is on next page.]

 

-4-

 

  

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

 

  TWINLAB CONSOLIDATED HOLDINGS, INC., a Nevada corporation       By: /s/ Thomas
A. Tolworthy   Name: Thomas A. Tolworthy   Title:   Chief Executive Officer and
President       TWINLAB CONSOLIDATION CORPORATION, a Delaware corporation      
By:   /s/ Thomas A. Tolworthy   Name: Thomas A. Tolworthy   Title:   Chief
Executive Officer and President       TWINLAB HOLDINGS, INC., a Michigan
corporation       By:   /s/ Thomas A. Tolworthy   Name:  Thomas A. Tolworthy  
Title:    Chief Executive Officer and President       ISI BRANDS INC., a
Michigan corporation       By: /s/ Thomas A. Tolworthy   Name:  Thomas A.
Tolworthy   Title:    Chief Executive Officer and President       TWINLAB
CORPORATION, a Delaware corporation       By: /s/ Thomas A. Tolworthy  
Name:  Thomas A. Tolworthy   Title:    Chief Executive Officer and President

 

 

